Citation Nr: 1008985	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  06-18 692	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to type II diabetes mellitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

3.  Entitlement to continued compensation for type II 
diabetes mellitus.

4.  Entitlement to continued compensation for coronary artery 
disease.

5.  Entitlement to continued compensation for peripheral 
neuropathy of the left lower extremity.

6.  Entitlement to continued compensation for peripheral 
neuropathy of the right lower extremity.


7.  Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 



INTRODUCTION

The Veteran served on active duty from December 1968 to 
November 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  That decision severed service 
connection for type II diabetes mellitus, coronary artery 
disease, peripheral neuropathy of the bilateral lower 
extremities, and hypertension, effective from September 30, 
2005.  The July 2005 rating decision also denied entitlement 
to service connection for hypertension and to TDIU and 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a back 
disorder.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 





FINDING OF FACT

On December 17, 2009, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Indianapolis, Indiana, that the appellant died in October 
2009.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office (RO) from which the claim originated (listed on the 
first page of this decision).  


ORDER

The appeal is dismissed.




		
WILLIAM YATES
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


